People v Brown (2021 NY Slip Op 05047)





People v Brown


2021 NY Slip Op 05047


Decided on September 23, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 23, 2021

111250
[*1]The People of the State of New York, Respondent,
vTylek Brown, Appellant.

Calendar Date:September 3, 2021

Before:Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.

Ruth Boyer, Public Defender, Kingston (Carly Burkhardt of counsel), for appellant.
David J. Clegg, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered January 22, 2019, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant pleaded guilty to a superior court information charging him with the reduced charge of attempted promoting prison contraband in the first degree and waived his right to appeal. In accordance with the terms of the plea agreement, County Court sentenced defendant, a second felony offender, to a prison term of 2 to 4 years, to run consecutively to the sentence he was then serving. Defendant appeals.
Defendant's sole contention on appeal — that the sentence imposed was harsh and excessive — is foreclosed by his unchallenged waiver of the right to appeal (see People v Washington, 190 AD3d 1161, 1162 [2021]; People v Carter, 190 AD3d 1161, 1161 [2021]).
Garry, P.J., Lynch, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed.